DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 6/2/2020 has been fully considered. Claims 1-21 are cancelled, claims 48 and 49 are new, claims 32-44 and 47 are withdrawn and claims 22-49 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 48 and 49, there is no support for the limitations “the zinc coating consists of zinc” and “the zinc coating consists of zinc and impurities”.
Paragraph [0016] of Applicant’s Specification defines the “zinc coating” as a coating containing zinc and possibly impurities. However, this does not teach the limitations the zinc coating consists of zinc” and “the zinc coating consists of zinc and impurities” as the use of the term “contains” in Applicant’s Specification is open language that does not limit the zinc coating to just zinc and impurities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-28 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2010/0285333) in view of Laurent et al (US 2010/0221572).


The base steel sheet reads on the claimed steel sheet. The zinc/metal alloy deposited layer reads on the claimed zinc coating.
The thickness of the zinc/metal alloy deposited layer overlaps the claimed range for the thickness of the zinc coating as claimed in claims 22-24.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved corrosion resistance and prevent a powdering problem that is problematic in terms of economic efficiency (paragraph [0025] of Kwak). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kwak does not appear to explicitly disclose the coated steel sheet comprising an aluminum-based coating as claimed in claimed 22, the aluminum-based coating comprising up to 3% iron, 9% to 12% silicon and the balance being aluminum as claimed in claim 25, the aluminum-based coating having a thickness between 5 µm and 

However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]), wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040]) and wherein the alloy based on aluminum for the precoating contains 8 to 11% silicon and 2 to 4% iron (paragraph [0041]).

Kwak and Laurent are analogous art because they are from the same field of steel products for automobiles. Kwak is drawn to a coated steel sheet for use in automobiles (see paragraph [0001] of Kwak). Laurent is drawn to a steel part for use in automobiles (see paragraphs [0001] and [0002] of Laurent).

Given the equivalence and interchangeability of the precoating of aluminum alloy and zinc alloy in Laurent, it would have been obvious to one of ordinary skill in the art having the teachings of Kwak and Laurent before him or her, to modify the coated steel of Kwak to substitute the zinc coating layer of Kwak for the precoating based on aluminum alloy of Laurent because having the required precoating based on aluminum alloy of the required thickness provides a coating resistant to processing conditions, 

Regarding claims 27 and 45, substituting the zinc coating of Kwak with the precoating of aluminum alloy of Laurent, provides a layer configuration of a steel sheet, a precoating of aluminum alloy directly coated on the steel sheet and a zinc.
This reads on the claimed aluminum-based coating directly in contact with the zinc coating as claimed in claim 27 and the aluminum-based coating being directly on the steel sheet and the zinc coating being directly on the aluminum-based coating as claimed in claim 45. 

Regarding claim 28, Kwak discloses a coated steel sheet comprising a base steel sheet (Fig. 1; paragraph [0022]), a zinc coating layer directly coated on the base steel sheet (Fig. 1; paragraph [0022]) and a zinc/metal alloy deposited layer directly coated on the zinc coating layer (Fig. 1; paragraph [0022]) and wherein the zinc/metal alloy deposited layer has a thickness of 0.1 to 1 micrometers (paragraph [0025]). Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]) and wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040]).


Regarding claim 46, Kwak discloses the coated steel sheet comprising the zinc/metal alloy deposited layer being an outermost metal layer (Fig.1; paragraph [0025]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2010/0285333) in view of Laurent et al (US 2010/0221572) in further view of Gil Otin et al (US 2010/0307644).

Kwak and Laurent are relied upon as described above.

Regarding claim 29, Kwak and Laurent do not appear to explicitly disclose the coated steel sheet comprising the steel sheet having the composition as claimed in claim 29.

However, Gil Otin discloses a steel sheet having a composition comprising: 0.10% ≤ C ≤ 0.25%, Si ≤ 2.990%, 1% ≤ Mn ≤ 3%, Cr ≤ 1.65%, Mo ≤ 0.25%, P ≤ 0.1%, S ≤ 0.015%, Ti ≤ 0.040%, Al ≥ 0.010%, B ≤ 0.005% and the balance being iron and inevitable impurities (paragraph [0017]).



It would have been obvious to one of ordinary skill in the art having the teachings of Kwak, Laurent and Gil Otin before him or her, to modify the coated steel sheet Kwak and Laurent to include the steel sheet composition of Gil Otin for the steel sheet of Kwak because having the required steel sheet provides good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2010/0285333) in view of Laurent et al (US 2010/0221572) in further view of Gil Otin et al (US 2010/0307644) in further view of Corquillet et al (US 2008/0308194).

Gil Otin discloses a steel sheet having a composition comprising: 0.10% ≤ C ≤ 0.25%, 1% ≤ Mn ≤ 3%, Si ≤ 2.990%, Al ≥ 0.010%, Cr ≤ 1.65%, Ti ≤ 0.040%, B ≤ 0.005%, N ≤ 0.008%, S ≤ 0.015%, P ≤ 0.1%, Ti/N ≥ 4  and Mo ≤ 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Ikeno and Canourgues is relied upon as described above.

This range would overlap the claimed range for the equation in claim 30.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 30 and 31; Kwak, Laurent and Gil Otin do not appear to explicitly disclose the steel component comprising the composition including 0.25% ≤ Ni ≤ 2% and 0% ≤ Nb ≤ 0.060% 

However, Corquillet discloses a steel part comprising Ni ≤ 2% and Nb ≤ 0.15 % (paragraphs [0020] and [0023]).


Kwak, Laurent, Gil Otin and Corquillet are analogous art because they are from the same field of steel products for automobiles. Kwak is drawn to a coated steel sheet for use in automobiles (see paragraph [0001] of Kwak). Laurent is drawn to a steel part for use in automobiles (see paragraphs [0001] and [0002] of Laurent). Gil Otin is drawn to a steel sheet for use in the automotive industry (see paragraph [0001] of Gil Otin). Corquillet is a steel part for use in the automobile industry (see paragraph [0005] of Corquillet).

It would have been obvious to one of ordinary skill in the art having the teachings of Kwak, Laurent, Gil Otin and Corquillet before him or her, to modify the coated steel sheet of Kwak, Laurent and Gil Otin to include the amounts of nickel and niobium of Corquillet in the steel composition of Kwak, Laurent and Gil Otin because having the required amounts of nickel and niobium provides increased yield strength while preventing high cost and degradation of weldability and hot formability (paragraphs [0051] and [0054] of Corquillet).

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2010/0285333) in view of Laurent et al (US 2010/0221572) in further view of Pradhan et al (US 2004/0033386).



Regarding claims 48 and 49, Kwak and Laurent do not appear to explicitly disclose the coated steel sheet comprising the zinc coating consisting of zinc as claimed in claim 48 and the zinc coating consisting of zinc and impurities as claimed in claim 49.

However, Pradhan discloses a coated steel alloy product comprising a zinc or zinc alloy coating applied to at least one surface (paragraph [0019]).
The zinc coating reads on the claimed zinc coating consisting of zinc as claimed in claim 48 and the zinc alloy coating consisting of zinc and impurities as claimed in claim 49

Kwak, Laurent and Pradhan are analogous art because they are from the same field of steel products for automobiles. Kwak is drawn to a coated steel sheet for use in automobiles (see paragraph [0001] of Kwak). Laurent is drawn to a steel part for use in automobiles (see paragraphs [0001] and [0002] of Laurent). Pradhan is drawn to a hot-dip zinc coated high strength dual phase steel product (see paragraph [0013] of Pradhan).

It would have been obvious to one of ordinary skill in the art having the teachings of Kwak, Laurent and Pradhan before him or her, to modify the coated steel sheet of Kwak to include the zinc or zinc alloy coating composition of Pradhan for the zinc/metal alloy deposited layer of Kwak because having the required zinc or zinc alloy coating .

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.

Applicants argue that Kwak does not teach or suggest a zinc coating having a thickness of less than or equal to 1.1 µm and that the zinc/metal alloy deposited layer of Kwak cannot read on the claimed zinc coating as it does not primarily contain zinc.

The Examiner disagrees and notes that the composition of the zinc coating being primarily zinc is an attorney argument that is not in the claims.
Also, paragraph [0016] of Applicant’s Specification states that the zinc coating contains primarily zinc and impurities. This disclosure as broadly interpreted would read on a zinc alloy coating, such as the zinc/metal alloy deposited layer of Kwak, as it contains zinc and other metals as impurities.
	Furthermore, Kwak discloses that the zinc/metal alloy deposited layer has a thickness of 0.1 to 1 micrometers and would read on. the claimed zinc coating having a thickness of less than or equal to 1.1 µm.

Applicants argue that Kwak teaches away from a coating having a thickness of less than or equal to 1.1 µm.

The Examiner disagrees and notes that paragraph [0022] of Kwak points to one exemplary embodiment and notes that present invention is not particularly limited thereto in regard to the thickness being 5 micrometers of less and the specific embodiment in paragraph [0022] of Kwak.
The embodiment in paragraph [0025] of Kwak is being relied upon by the Examiner, which discloses that the claimed thickness range would provide improvement in corrosion resistance and avoid problems regard a powdering problem and economical efficiency.

Applicants argue that Kwak and Laurent do not support the equivalence and interchangeability of the precoating of aluminum alloy and zinc alloy.

The Examiner disagrees and notes that Laurent discloses a precoating comprising aluminum or zinc (paragraph [0040])
Given the equivalence and interchangeability (see MPEP 2183) of the precoating being aluminum or zinc in Laurent, it would be obvious to one of ordinary skill in the to substitute the zinc coating layer directly coated on the base steel sheet of Kwak for the precoating of aluminum because having the required precoating based on aluminum alloy of the required thickness provides a coating resistant to processing conditions, protects the substrate from coming into contact with the atmosphere of the furnace, 

Applicants argue that proposed motivation to combine Laurent with Kwak is based on impermissible hindsight and that Kwak in view of Laurent does not provide a reason for the proposed motivation.

The Examiner disagrees and notes that both Kwak and Laurent are steel products for automobiles and as mentioned above it would be obvious to substitute the zinc coating of Kwak for the aluminum alloy precoating for Laurent, given that the precoating of Laurent is either zinc or aluminum making them equivalent and interchangeable, because doing so would provide for a coating resistant to processing conditions, protects the substrate from coming into contact with the atmosphere of the furnace, avoids problems of decarburation and oxidation due to heating and the advantage of being adherent and suitable for hot-forming operations (paragraphs [0040] and [0047] of Laurent).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785